ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on October 28, 1969 (227 So.2d 736) affirming the judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
*521Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed July 29, 1970 (238 So.2d 839) and mandate dated September 21, 1970, affirmed in part and quashed in part this court’s judgment and remanded the cause for further treatment not inconsistent with the said opinion and judgment of the Supreme Court of Florida;
Now, therefore, It is Ordered that the opinion and judgment of this court filed in this cause on October 28, 1969, except as affirmed by the opinion and judgment of the Supreme Court of Florida dated July 29, 1970, aforesaid, is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the judgment of the circuit court appealed in this cause is affirmed in part and reversed in part and the cause is remanded to the circuit court for further proceedings not inconsistent with the said opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the circuit court (Rule 3.16, subd. b, Florida Appellate Rules, 32 F.S.A.).